Citation Nr: 0006177	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-43 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for benefits under dependent's 
educational assistance benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied 
entitlement to service connection for the cause of the 
veteran's death and denied entitlement to eligibility for 
benefits under dependent's educational assistance benefits 
under 38 U.S.C. Chapter 35.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in July 1995, at the age of 80.  The 
immediate cause of death was ventricular tachycardia due to 
cardiomyopathy.  Congestive failure was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

3.  The veteran's service connected disabilities were the 
residuals of a shell fragment wound to the left knee, left 
arm and residuals scars on both shoulders; on the date of 
death, the combined disability rating for these disabilities 
was 50 percent.

4.  Cardiomyopathy and congestive heart failure were first 
shown many years after service and were not found to be 
causally or etiologically related to the service-connected 
shell fragment wounds to the left knee, left arm, and 
shoulders.

5. There is no evidence of record of any cardiovascular 
disorder during service or within the initial post-service 
year, nor is there any evidence to relate these disorders to 
the veteran's period of service or a service-connected 
disability.

6.  The service-connected disabilities did not make the 
veteran less able to resist the fatal ventricular tachycardia 
due to cardiomyopathy, or in any way hasten his death.

7. Entitlement to a total disability evaluation based upon 
individual unemployability was not pending either by a claim 
or by an existing rating or decision at the time of the 
veteran's death.

8.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  Ventricular tachycardia, cardiomyopathy, and congestive 
heart failure were not incurred in or aggravated by service 
nor is there a basis upon which to presume their incurrence 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death. 38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 
C.F.R. § 3.312 (1999).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 3.807 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A claim for entitlement to service connection for the cause 
of the veteran's death, like any other claim, must be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 245 (1997).  The 
three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also Darby v. 
Brown, 10 Vet. App. 243, 245-6 (1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically, the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  In the present case the appellant 
has satisfied the elements required for the claim to be well 
grounded.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1999).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999);  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cardiovascular-renal disease may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, service 
connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 938 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).




II.  Evidence

The veteran was wounded in combat during World War II.  The 
service medical records reveal that he received shell 
fragment wounds to his left knee, left arm, and both 
shoulders.  Subsequently, the veteran required surgery to his 
left knee in the early 1970s.  At the time of the veteran's 
death his left knee disability was rated as 40 percent 
disabling; his left arm disability was listed as 10 percent 
disabling; and, the residual scars on his shoulders were 
rated as noncompensable (0%).  His combined disability rating 
for these service connected disabilities was 50 percent.

In this case, the death certificate shows that the veteran 
died in July 1995, at the age of 80.  No autopsy was 
conducted.  The immediate cause of death was ventricular 
tachycardia due to cardiomyopathy.  Congestive failure was 
listed as a significant condition contributing to death but 
not resulting in the underlying cause of death.  The hospital 
record of the veteran's terminal hospitalization is of 
record.  It lists a final diagnosis of:  acute pulmonary 
edema, congestive heart failure, ischemic cardiomyopathy, 
heart block, history of pacemaker implantation, and 
ventricular tachycardia.  

An October 1995 letter from Dr. Holloway, the veteran's 
private physician, states that the veteran "died July [redacted] 
of acute pulmonary edema, congestive heart failure, and 
ischemic cardiomyopathy.  I've followed him for over twenty 
years and have known his case well.  He has had severe 
coronary disease, and problems resulting from congestive 
failure and arrhythmia over that period.  He did receive some 
war injuries which made his walking difficult, and 
undoubtedly these contributed to the progression of his heart 
disease in that any effort that would be easy without the 
injuries was more difficult for him.  I feel that this 
contributed to the progression and the severity of his 
disease."  A large volume of medical records were submitted 
along with this letter.  These records reveal Dr. Holloway's 
treatment of the veteran for a considerable period of time.  
While these records reveal the veteran's history of 
cardiovascular disease dating back to 1975, there is no 
indication in any of these records that the veteran's 
cardiovascular disease was causally related to his service 
connected disabilities.  Among these records is a  November 
1994 private medical examination report and medical history 
which provides the most succinct summary of the veteran's 
cardiovascular disease.  The report states that the veteran 
suffered myocardial infarctions, heart attacks, in 1975 and 
March 1993.  The veteran's medical history specifically noted 
hypertension, heavy tobacco abuse, and a history of coronary 
artery disease with congestive heart failure.  

In December 1995 letters from two other private physicians, 
Dr. Hyatt and Dr. Alexander were submitted.  These letters 
refer to treatment of the veteran's service connected left 
knee disability but do not relate this disability causally to 
the veteran's fatal cardiovascular disease.  

A large volume of VA medical treatment records have been 
obtained.  However, none of these records relate the 
veteran's fatal cardiovascular disease to the veteran's 
service connected disabilities.  An April 1997 letter from 
the veteran's treating VA physician indicates that the 
veteran's service connected left knee disability was severe 
and that it may have rendered the veteran unemployable.  
Again however, this medical opinion does not relate the 
veteran's service connected disabilities causally to his 
cardiovascular disease.  

In April 1997 the appellant, the veteran's surviving spouse, 
presented sworn testimony at a hearing before an RO hearing 
officer.  She testified that she felt the stress of the 
veteran's left knee injury caused his cardiovascular disease.  
She also testified that the veteran's service connected left 
knee disability rendered the veteran unemployable.  



III.  Analysis

A.  Cause of Death

Again we note that in this case, the death certificate shows 
that the veteran died in July 1995, at the age of 80.  No 
autopsy was conducted.  The immediate cause of death was 
ventricular tachycardia due to cardiomyopathy.  Congestive 
failure was listed as a significant condition contributing to 
death but not resulting in the underlying cause of death.  
The hospital record of the veteran's terminal hospitalization 
is of record.  It lists a final diagnosis of:  acute 
pulmonary edema, congestive heart failure, ischemic 
cardiomyopathy, heart block, history of pacemaker 
implantation, and ventricular tachycardia.  

The overwhelming weight of medical evidence of record does 
not relate the veteran's fatal cardiovascular disease to his 
military service, his service connected disabilities, or to 
any medication taken to treat his service connected 
disabilities.  

The October 1995 letter from Dr. Holloway is the only 
evidence of record that supports the appellant's claim.  Dr. 
Holloway states that the veteran "did receive some war 
injuries which made his walking difficult, and undoubtedly 
these contributed to the progression of his heart disease in 
that any effort that would be easy without the injuries was 
more difficult for him.  I feel that this contributed to the 
progression and the severity of his disease."  However, the 
physician does not offer any clinical data or rationale to 
support his opinion.  Specifically, the contemporaneous 
treatment records of Dr. Holloway do not reveal that the 
veteran's service connected disabilities were a factor in the 
treatment of his cardiovascular disease.  The competent 
medical evidence of record reveals that the veteran was an 80 
year old man who died as a result of cardiovascular disease.  
In fact, Dr., Holloway's own medical records seem to indicate 
that a causal factor in the veteran's cardiovascular disease 
was tobacco abuse.  The Board finds that Dr. Holloway's 
opinion is far outweighed by the totality of the medical 
evidence of record.  

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) addressed the terminology used in 
medical opinions in the case of Bloom v. West.  In the Bloom 
case the Court held that a medical opinion using the term 
could without supporting clinical data or other rationale was 
too speculative to provide the degree of certainty required 
for medical nexus evidence.  However, the Court went on to 
state that word parsing in medical nexus cases has created an 
unclear picture for ascertaining what constitutes sufficient 
evidence to satisfy the medical nexus element.  The Court 
went on to explain that no template is possible in such 
cases.  Rather the key is the clinical data or rationale 
involved.  Opinions which are unsupported or unexplained are 
considered too speculative to provide the required medical 
nexus.  Bloom v. West, 12 Vet. App. 185 (1999).

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is 
cardiovascular disease, may be service-connected.  As noted 
above, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (1999).  
Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, (West 1991); 38 C.F.R. §§  3.307, 
3.309 (1999).  The competent medical evidence of record 
reveals that the veteran was first diagnosed with 
cardiovascular disease in 1975 which is over three decades 
after he separated from military service and well beyond the 
one year period for presumptive service connection.  

The medical evidence of record reveals that the veteran died 
as a result of cardiovascular disease.  The competent medical 
evidence of record does not relate the veteran's fatal 
cardiovascular disease to his military service or to his 
service connected disabilities.  As such, the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death.  

The appellant has asserted that the veteran's service 
connected disabilities rendered him unemployable, and that he 
should have been receiving a total disability rating which 
would permit payment of dependency and indemnity compensation 
(DIC) under 38 C.F.R. § 3.22.  The veteran had claimed 
entitlement to an increased rating for his service connected 
disabilities and in August 1974 the Board remanded this issue 
to the RO along with instructions to take appropriate action 
on a claim for entitlement to a total rating for compensation 
on the basis of individual unemployability (TDIU).  The RO 
contacted the veteran by letter in August 1974 and supplied 
him with VA Form 21-527 so that he could apply for TDIU if he 
desired.  There is no indication that the veteran returned 
this form.  In February 1975 the RO issued a rating decision 
with respect to the issue of an increased rating.  

With regard to the proposition that the RO failed to 
adjudicate a claim for a total rating based on individual 
unemployability and that such a failure was CUE -- the Board 
observes that the term "clear and unmistakable error" as 
used in section 3.105(a) of VA regulations refers to an error 
that has been made in a final rating decision.  38 C.F.R. § 
3.105(a).  A prior final rating decision may be revised based 
on CUE in that decision.  "By its express terms, 38 C.F.R. § 
3.105(a) refers to 'determinations on which an action was 
predicated.'"  Russell, 3 Vet. App. at 313.  It is 
difficult, therefore, to see how an alleged failure to 
adjudicate a claim could ever constitute CUE because the 
alleged error is predicated on inaction rather than action 
and by definition of the alleged offense itself there is no 
rating decision to revise.  38 C.F.R. § 3.105 (1999); cf. 
Fugo, 6 Vet. App. at 44 (noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE"); see Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (holding that failure to fulfill duty 
to assist cannot constitute clear and unmistakable error).  
In this case, there is no rating decision which denied a 
claim for a total rating based on individual unemployability.  
Rather, such an issue was not adjudicated at all.  The Board 
notes that -- although Court has held that a notice of 
disagreement (NOD) can attach to an RO's failure to 
adjudicate a claim which was properly before it so long as 
the NOD can be fairly read as encompassing the RO's failure 
to adjudicate that particular claim -- expressing 
disagreement in a timely filed NOD which initiates a timely 
appeal of a rating decision is not the same as collaterally 
attacking a final rating decision years later for the same 
offense.  See Isenbart v Brown, 7 Vet. App. 537 (1995); 
Garlejo v. Brown, 10 Vet. App. 229 (1997).  CUE is not the 
same as ordinary, garden-variety error.  Fugo, 6 Vet. App. at 
45 (noting that "simply to label garden-variety types of 
error as CUE" is not sufficient to raise viable CUE claim).

Nevertheless, the Board is mindful that the Court has held 
that a veteran need not specify with precision the 
appropriate legal provision for a benefit he is seeking and 
that the VA's statutory duty to assist requires a liberal 
reading of documents and evidence to include consideration of 
issues reasonably raised therein.  Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); McGrath v. Brown, 5 Vet. App. 57, 60 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Akles 
v. Derwinski, 1 Vet. App. 118, 121 (1991).  The Court has 
held that, where a veteran claims an increased rating for a 
service-connected disability, a claim for a total rating 
based on individual unemployability -- which is a special 
type of increase -- also may be raised under certain 
circumstances.  See McGrath, 5 Vet. App. at 60; see also 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).  The 
veteran did not file the VA Form 21-527 as requested, nor did 
he appeal the lack of adjudication of TDIU.  Accordingly, the 
Board concludes that it was not CUE for the February 1975 RO 
not to have adjudicated a "claim" for a total rating based 
on individual unemployability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board must interpret 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant).  

B.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.807 (1999).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death in July 1995, his combined 
disability rating was 50 percent. Therefore, he was not in 
receipt of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

